DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is responsive to the applicant’s amendment dated September 16, 2022. Claims 1, and 13 were amended. 
No claims were added. As a result, claims 1-19 are pending, of which claims 1, 10 and 13 are in independent form.
The examiner sustains 35 USC § 112(f) claim interpretation, because the applicant did not amend the corresponding contents to clarify the interpretation.

                                                    Response to Arguments
In view of the remarks, submitted on September 16, 2022, applicant’s arguments have been carefully and respectfully considered but are not persuasive.
In response to applicant’s arguments with respect to rejection of claims 1, 10, and 13 under 35 USC 103 that “Namely, Viswanathan only discloses encrypting the license information (which is indicated by the Examiner to correspond to confidential execution code or Claim 1). Moreover, the license information of Viswanathan is only like a license key or software key, or a public key; whereas the confidential execution code of Claim I is used to generate a confidential execution region for configuring environment required for execution of the payload”. However, the examiner disagrees because the encrypting the license information corresponds to confidential execution code. Moreover, the application 116 may have “guest aware” licensing. In such embodiments, licenses for the host operating system 102 and multiple guest operating systems 114 may be pre-allocated or pre-generated and stored in the host storage 108; note the payload which can interpret as the application and confidential execution code which can interpret as license.
	The applicant further argues “Viswanathan does not disclose that the host operating system distributes, to the guest operating system, an encrypted application (encrypted payload), along with license information (confidential execution code) for configuring environment required for execution of the application”, and “Viswanathan does not disclose that the application is encrypted, and both the application (encrypted payload) and the license. ((confidential execution code) are distributed to the guest operating system”. However, the examiner disagrees because the license engine requesting the TPM to encrypt the license information including the requested data to generate a package of secured data containing the license information (or “license blob”) and distributing the encrypted license blob to the guest operating system, then the guest operating system can then extract the license information from the distributed and encrypted license blob using a corresponding key (Para. 0007, Para. 0054).

In response to applicant’s argument with respect to the rejection of claim 10 under 35 USC 103 that “initializing a confidential execution region, and loading an encrypted payload into memory in the confidential execution region”. However, the examiner disagrees because the license proxy can request the vTPM to decrypt the license response and perform operations (e.g., launching the application) accordingly. Please note that in order to decrypt the encrypted license, the vTPM first receives the encrypted license into the guest operating system in the confidential execution region (Paras 0005-0009, and Para. 0031).

In response to applicant’s argument with respect to the rejection of claims 3, and 14 under 35 USC 103 that “it would not seem to make sense that the license includes a component necessary to implement the license engine”. However, the examiner the examiner is relying on Viswanathan reference to teach the limitation “wherein the confidential execution code includes at least one component that is necessary in order to implement a Confidential Execution Engine (CEE)”, because the stored license info 110 and/or cryptography keys with an enclave memory (SGX) that is an isolated region of code and data within an address space for an application 116, please note the enclave memory (SGX)is a component necessary to implement the license engine (Para. 0031).

In response to applicant’s argument with respect to the rejection of claims 9, and 19 under 35 USC 103 that “Viswanathan does not explicitly disclose that the components of the host are payloads which are to be encrypted and sent to the guest operating system”. However, the examiner the examiner is relying on Viswanathan reference to teach the limitation “wherein the payload is an executable file or a shared library”., because the license engine 106 can also include additional and/or different components, modules, or routines, such as a license component 138 shown in FIGS. 3A and 3B. Therefore, one of the components of the host is the license which are to be encrypted and sent to the guest operating system.
As such, claim 1 is not believed to be in condition for allowance. Accordingly, claim 11 is not believed to be in condition for allowance. Each of the dependent claims are not allowable at least for their dependency to claims 1 and 11. Thus, examiner maintains the rejection under 35 USC § 103.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION. — An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary
skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection |, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AlA35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a payload-loading unit for loading a payload for generating confidential execution code into memory; a vulnerability-checking unit for checking a vulnerability related to the payload; an encryption key reception unit for receiving an encryption key from an external server; an encryption unit for encrypting the payload using the encryption key; a confidential execution code generation unit for generating confidential execution code for the payload; and a distribution unit for distributing the encrypted payload and the confidential execution code” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim
limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan et al. (US 2019/0392117 A1) in view of Biswas et al. (US 2014/0032350 A1).

In regards to claim 1, Viswanathan discloses a method for distributing confidential execution
Software by a host including a publisher, comprising:
generating confidential execution code for generating a confidential execution region in a target cloud node having privileges to execute the payload (Viswanathan, Para. 0046, the application 116 may have “guest aware” licensing. In such embodiments, licenses for the host operating system 102 and multiple guest operating systems 114 may be pre-allocated or pre-generated and stored in the host storage 108; note the payload which can interpret as the application and confidential execution code which can interpret as license);
encrypting the payload in the host (Viswanathan, Para. 0031, particular encryption/decryption operations using the TPM 107 and vTPM 107’ are described herein, in other embodiments, the stored license info 110 and/or cryptography keys with an enclave memory that is an isolated region of code and data within an address space for an application 116); and
distributing the confidential execution code and the encrypted payload to the target cloud node (Viswanathan, Para. 0054, then, the process 200 can include sending the encrypted license blob to the guest operating system at stage 208).
Viswanathan fails to disclose loading a payload into memory in the host;
checking a vulnerability related to the payload;
generating bridge code for calling a function that is not present in the payload, among functions used in the payload;
However, Biswas teaches loading a payload into memory in the host (Biswas, Para. 0018, Fig. 2, When the application is initially launched);
checking a vulnerability related to the payload (Biswas Para. 0002, a procedure for verifying the authenticity of a software product, and ensuring that the software product is used within the scope of its end-user license agreement (EULA));
generating bridge code for calling a function that is not present in the payload, among functions used in the payload (Biswas, Para. 0015, license information is generated and linked to the machine signature and end-user authentication information before being stored in the license database 17, and communicated back to the software application 12 at the computer system and, Para. 0021, if no licenses for the software application are available, then at method operation 42 the user may be presented with an option to obtain (e.g., purchase) a license to use the software application); Viswanathan and Biswas are both considered to be analogous to the claim invention because they are in the same field of protecting executable codes stored in the memory used by a virtual machine, and protecting data loaded into the memory during the execution of the code. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed
invention to have modified Viswanathan to incorporate the teachings of Biswas to include loading a payload into memory in the host (Biswas, Para. 0018, Fig. 2); checking a vulnerability related to the payload (Biswas Para. 0002); generating bridge code for calling a function that is not present in the payload, among functions used in the payload (Biswas, Para. 0015). Doing so would aid performing the software application a license verification procedure to determine whether it has been properly licensed and activated. If not, a user is typically prompted to enter some product activation information that is associated with a license, such as a serial number or product key (Biswas, Para. 0002).

In regards to claim 2, the combination of Viswanathan and Biswas teaches the method of claim 1, wherein generating the bridge code is configured to extract a list comprising a function for invoking code outside the confidential execution code (Biswas, Para. 0015, license information is generated and linked to the machine signature and end-user authentication information before being stored in the license database 17), among code in the payload, and a function that is called when an external process invokes code included in the payload, and is configured to generate the bridge code based on the list (Biswas, Para. 0015, such processors may constitute processor-implemented modules that operate to perform one or more operations or functions). Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Viswanathan to incorporate the teachings of Biswas to include wherein generating the bridge code is configured to extract a list comprising a function for invoking code outside the confidential execution code (Biswas, Para. 0015), among code in the payload, and a function that is called when an external process invokes code included in the payload, and is configured to generate the bridge code based on the list (Biswas, Para. 0015). Doing so would aid performing the software application a license verification procedure to determine whether it has been properly licensed and activated. If not, a user is
typically prompted to enter some product activation information that is associated with a license, such as a serial number or product key (Biswas, Para. 0002).

In regards to claim 3, the combination of Viswanathan and Biswas teaches the method of claim 1, wherein the confidential execution code includes at least one component that is necessary in order to implement a Confidential Execution Engine (CEE) (Viswanathan, Para. 0028, the license proxy 106’ can request the license engine 106 for a block of data or “blob” of license information (shown as “license blob 124 in FIG. 2C) based on the stored license info 110 in the host storage 108. In certain embodiments, the license blob 124 can have a time-to-live value; note the license engine 106 can interpret as CEE).

In regards to claim 4, the combination of Viswanathan and Biswas teaches the method of claim 3, wherein the component includes at least one of an in- enclave loader, a decrypt or, a Key Management System (KMS) client, an additional security function module, a sleep-mode handler, an execution control module, and an in- enclave library (Viswanathan, Para. 0031, enclave memory is Secure Guard Extensions (SGX) memory).

In regards to claim 5, the combination of Viswanathan and Biswas teaches the method of claim 1, wherein encrypting the payload is configured to receive an encryption key from an external server and to encrypt the payload based thereon (Viswanathan, Para. 0038, FIG. 2A, in other embodiments, the TPM 107 can also be configured to generate and share a key pair (i.e., a public key and a private key) with the vTPM 107’ during initialization).

In regards to claim 6, the combination of Viswanathan and Biswas teaches the method of claim 5, wherein the encryption key is generated by the external server based on at least one of identification information of a corresponding Confidential Execution Engine (CEE) and version information of the payload (Viswanathan, Para. 0029 and Para. 0030, The TPM 107 can include hardware circuitry with suitable firmware or software components configured to generate and/or store cryptography key pairs).

In regards to claim 8, the combination of Viswanathan and Biswas teaches the method of claim 1, wherein checking the vulnerability is configured to immediately stop a running process when the vulnerability related to the payload is found (Viswanathan, Para. 0023, a virtual machine or container can be created, started, paused, resumed, and stopped).

In regards to claim 9, the combination of Viswanathan and Biswas teaches the method of claim 1,
wherein the payload is an executable file or a shared library (Viswanathan, Para. 0033, the second component being a binary compiled library, and the third component being a thread created at runtime).

In regards to claim 10, Viswanathan discloses a method for executing confidential execution software, comprising: initializing a confidential execution region (Viswanathan, Para. 0005, a virtual trusted platform module (vTPM) can be initialized in a kernel mode (e.g., by a hypervisor) in the guest and bound to a trusted platform module (TPM));
loading an encrypted payload into memory in the confidential execution region (Viswanathan, Para. 0007, the license engine can then transmit the encrypted license blob to the guest operating system);
receiving a decryption key from an external server; decrypting the payload using the decryption key (Viswanathan, Para. 0008, the license proxy in the guest operating system can request the vTPM to decrypt the received license blob using the key previously shared to extract the license information);
redeploying the decrypted payload in the confidential execution region (Viswanathan, Para. 0042, the license proxy 106’ can then query the decrypted license blob 124 in order to extract, for example, the license information for the application 116. Upon obtaining suitable license information, the license proxy 106’ of can then issue a permission 126 to launch the application 116 in response to the launch request 120 from the user 101); writing a list of positions of target substitute functions (Viswanathan, Para. 0046, licenses for the host operating system 102 and multiple guest operating systems 114 may be pre-allocated or pre-generated and stored in the host storage 108) and 
connecting a function in the payload with the target substitute function (Viswanathan, Para. 0046, the license engine 106 can then selectively re-allocate these licenses to the guest operating systems 114): and executing code in the payload (Viswanathan, Para. 0054, the guest operating system can then extract the license information from the encrypted license blob using a corresponding key).
Viswanathan fails to disclose checking a condition for confidential execution;
However, Biswas teaches checking a condition for confidential execution (Biswas, Para. 0020, If an existing license for the software application is already linked to the machine signature, then at method operation 48, the existing license information is communicated to the software application);
Viswanathan and Biswas are both considered to be analogous to the claim invention because they are in the same field of protecting executable codes stored in the memory used by a virtual machine, and protecting data loaded into the memory during the execution of the code. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Viswanathan to incorporate the teachings of Biswas to checking a condition for confidential execution (Biswas, Para. 0020). Doing so would aid performing the software
application a license verification procedure to determine whether it has been properly licensed and activated. If not, a user is typically prompted to enter some product activation information that is associated with a license, such as a serial number or product key (Biswas, Para. 0002).

In regards to claim 11, the combination of Viswanathan and Biswas teaches the method of claim 10, wherein the confidential execution region includes at least one of an in-enclave loParaader, a decrypt or, a Key Management System (KMS) client, an additional security function module, a sleep-mode handler, an execution control module, and an in-enclave library (Viswanathan, Para. 0031, enclave memory is Secure Guard Extensions (SGX) memory).

In regards to claim 12, the combination of Viswanathan and Biswas teaches the method of claim 10, wherein checking the condition for the confidential execution is configured to check whether an environment in which the confidential execution software is executed satisfies a preset execution environment condition and to immediately terminate execution of the confidential execution software when the preset execution environment condition is not satisfied (Viswanathan, Para. 0048, in some embodiments, when the license engine 106 determines a guest operating system 114 is non-compliant, the license engine 106 can be configured to remediate, e.g., via resetting or terminating the guest operating system 114, or via other suitable actions).

In regards to claim 13, Viswanathan discloses an apparatus for distributing confidential execution software, comprising:
an encryption key reception unit for receiving an encryption key from an external server (Viswanathan, Para. 0038, FIG. 2A, in other embodiments, the TPM 107 can also be configured to generate and share a key pair (i.e., a public key and a private key) with the vTPM 107’ during initialization);
an encryption unit for encrypting the payload using the encryption key (Viswanathan, Para. 0031, particular encryption/decryption operations using the TPM 107 and vTPM 107’ are described herein, in other embodiments, the stored license info 110 and/or cryptography keys with an enclave memory that is an isolated region of code and data within an address space for an application 116);
a confidential execution code generation unit for generating confidential execution code for the payload to generate a confidential execution region in a target cloud node having privileges to execute the payload (Viswanathan, Paras. 0036-0037, the TPM 107 can generate a key 111 corresponding to the guest operating system 114. Upon receiving the generated key 111), and (-Para. 0046, the application 116 may have “guest aware” licensing. In such embodiments, licenses for the host operating system 102 and multiple guest operating systems 114 may be pre-allocated or pre-generated and stored in the host storage 108); and 
a distribution unit for distributing the encrypted payload and the confidential execution code to the target cloud node (Viswanathan, Para. 0054, then, the process 200 can include sending the encrypted license blob to the guest operating system at stage 208).
Viswanathan fails to disclose a payload-loading unit for loading a payload for generating confidential execution code into memory; a vulnerability-checking unit for checking a vulnerability related to the payload;
However, Biswas teaches a payload-loading unit for loading a payload for generating confidential execution code into memory (Biswas, Para. 0018, Fig. 2, When the application is initially launched); 
a vulnerability-checking unit for checking a vulnerability related to the payload (Biswas Para. 0002, a procedure for verifying the authenticity of a software product, and ensuring that the software product is used within the scope of its end-user license agreement (EULA)); 
Viswanathan and Biswas are both considered to be analogous to the claim invention because they are in the same field of protecting executable codes stored in the memory used by a virtual machine, and protecting data loaded into the memory during the execution of the code. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the
claimed invention to have modified Viswanathan to incorporate the teachings of Biswas to include loading a payload-loading unit for loading a payload for generating confidential execution code into memory (Biswas, Para. 0018, Fig. 2);
a vulnerability-checking unit for checking a vulnerability related to the payload (Biswas Para. 0002). Doing so would aid performing the software application a license verification procedure to determine whether it has been properly licensed and activated. If not, a user is typically prompted to enter some product activation information that is associated with a license, such as a serial number or product key (Biswas, Para. 0002).

In regards to claim 14, the combination of Viswanathan and Biswas teaches the apparatus of claim 13, wherein the confidential execution code includes at least one component that is necessary in order to implement a Confidential Execution Engine (CEE) (Viswanathan, Para. 0028, the license proxy 106’ can request the license engine 106 for a block of data or “blob” of license information (shown as “license blob 124 in FIG. 2C) based on the stored license info 110 in the host storage 108. In certain embodiments, the license blob 124 can have a time-to-live value; note the license engine 106 can interpret as CEE).

In regards to claim 15, the combination of Viswanathan and Biswas teaches the apparatus of claim 14, wherein the component includes at least one of an in-enclave loader, a decrypt or, a Key Management System (KMS) client, an additional security function module, a sleep-mode handler, an execution control module, and an in- enclave library (Viswanathan, Para. 0031, enclave memory is Secure Guard Extensions (SGX) memory).

In regards to claim 16, the combination of Viswanathan and Biswas teaches the apparatus of claim 13, wherein the encryption key is generated by the external server based on at least one of identification information of a corresponding Confidential Execution Engine (CEE) and version information of the payload (Viswanathan, Para. 0029 and Para. 0030, The TPM 107 can include hardware circuitry with suitable firmware or software components configured to generate and/or store cryptography key pairs).

In regards to claim 17, the combination of Viswanathan and Biswas teaches the apparatus of claim 13, wherein the vulnerability-checking unit additionally checks whether a security measure is applied to the payload through static binary analysis on the payload (Viswanathan, Para. 0029 and Para. 0030, The TPM 107 can include hardware circuitry with suitable firmware or software components configured to generate and/or store cryptography key pairs).

In regards to claim 18, the combination of Viswanathan and Biswas teaches the apparatus of claim 13, wherein the vulnerability-checking unit immediately stops a running process when the vulnerability related to the payload is found (Viswanathan, Para. 0023, a virtual machine or container can be created, started, paused, resumed, and stopped).

In regards to claim 19, the combination of Viswanathan and Biswas teaches the apparatus of claim 13, wherein the payload is an executable file or a shared library (Viswanathan, Para. 0033, the second component being a binary compiled library, and the third component being a thread created at runtime).

Claim7 is rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan et al. (US 2019/0392117 A1) in view of Biswas et al. (US 2014/0032350 A1) and further in view of Brumley et al. (US 2016/0196433 A1).

In regards to claim 7, Viswanathan in view of Biswas fails to teach the method of claim 1, wherein checking the vulnerability is configured to additionally check whether a security measure is applied to the payload through static binary analysis on the payload.
However, Brumley teaches checking the vulnerability is configured to additionally check whether a security measure is applied to the payload through static binary analysis on the payload (Brumley, Para. 0045, The SES 230 may leverage BAP, a binary analysis framework, to convert x86 assembly to an intermediate language suitable for symbolic execution. For each instruction executed, a symbolic executor (e.g., symbolic evaluator 232) translates the instruction to the BAP IL (Intermediate Language). The SES 230 performs symbolic execution directly on the IL, introduces additional constraints related to specific attack payloads).
Viswanathan, Biswas and Brumley are all considered to be analogous to the claim invention because they are in the same field of protecting executable codes stored in the memory used by a virtual machine, and protecting data loaded into the memory during the execution of the code. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Viswanathan to incorporate the teachings of Biswas to include checking the vulnerability is configured to additionally check whether a security measure is applied to the payload through static binary analysis on the payload (Brumley, Para. 0045). Doing so would aid the memory module 350 to require the solver to check whether the cached refinement is accurate for the current symbolic index, before resorting to binary-search for refinement. The
refinement cache can reduce the number of bounds-resolution queries by factors of 80% or more (Brumley, Para. 0088).

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth
in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from
the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date
of this final action and the advisory action is not mailed until after the end of the THREE-MONTH
shortened statutory period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing
date of the advisory action. In no event, however, will the statutory period for reply expire later than
SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Gita Faramarzi whose telephone number is (571)272-7624. The examiner can
normally be reached on 8-4 M-Th; 7-12 F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Jorge L. Ortiz-Criado can be reached on (571) 272-7624. The fax phone number for the organization
where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair-
direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/G.F./
Examiner, Art Unit 2496

/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496